DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “engagement portions” in claim 1, 8 and 10.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
While the term “portions” appears to be a generic term and the term “engagement” appears functional, these are in fact portions of the elongate, cylindrical structure and are further modified by structure described by language present in claim 1. Specifically the “engagement portions” are described as “and at which the elongate, cylindrical structure has an outer diameter that is larger than the outer diameter of the elongate, cylindrical structure between the engagement portions.” 
Claim Rejections - 35 USC § 112
The rejection under 35 USC 112(b) presented in the previous office action is hereby withdrawn in view of the amendment filed 12/15/2020.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “and has arcuate portions extending radially away from the longitudinal axis at an angle that is less than 90°” however applicant’s specification states in paragraph 0036 that “For example, the inlet openings 264 can receive the fluid (e.g., liquid, water, gas, etc.) along an angle that is between about 30 degrees and about 60 degrees with respect to the axis 205.” Thus, there appears to be no basis for the claimed range which would include angles from 0 to 30 degrees as well as from 60 to 89 degrees.
Claims 2-10 are also rejected under 35 USC 112(a) due to being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer (US Pat No 5,031,841) in view of Lott (US Pat No 5,322,222).
Re claim 1, Schäfer shows a water injector assembly (Fig. 1), comprising:
an injector body (2) comprising an elongate, cylindrical structure with a longitudinal axis (12) and a first bore (see annotated figure) extending along the longitudinal axis between a first open end (at 16) and a second open end (at 3 – the injector body itself is open prior to the addition of the diaphragm 3), the elongate cylindrical structure having engagement portions (see annotated figure) residing closer to the second open end (at 3) than the first open end (at 16), the engagement portions (see annotated figure) spaced longitudinally apart from one another and at which the elongate, cylindrical structure (2) has an outer diameter that is larger than the outer diameter of the elongate, cylindrical structure between (see annotated figure) the engagement portions, the elongate cylindrical structure having a flowpath (19a) inside that is radially offset from the first bore (see annotated figure), extends along the longitudinal axis (the diameter of 19a extends along the longitudinal axis), and has arcuate portions (as 19a are cylindrical, the walls are arcuate) terminating at openings (19) on an outside surface of the elongate cylindrical structure (2) and disposed at locations between the engagement portions (see annotated figure) and diametrically opposite from one another relative to the longitudinal axis (12); and


    PNG
    media_image1.png
    576
    863
    media_image1.png
    Greyscale

Schäfer does not teach the arcuate portions extending at an angle that is less than 90°.
However, Lott shows a nozzle body comprising an elongate, cylindrical structure (Fig 1, 10) including a flowpath (Fig. 2, through 17a or 17c) that is radially offset from a first bore (20) and extends along the longitudinal axis (central axis through 10) and has arcuate portions (Fig. 4, 17a-1c, arcuate walls) extending radially away from the longitudinal axis at an angle that is less than 90° (col. 5, lines 19-21).
The substitution of one known element (angled inlet ports shown in Lott) for another (inlet ports shown in Schäfer) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the inlet ports shown in Lott would have 
Re claim 2, Schäfer as modified by Lott shows the spray head assembly comprises a conical spray head (Schäfer - Fig. 1, 15) disposed in the first open end (Schäfer - at 16).
Re claim 3, Schäfer as modified by Lott shows the spray head assembly comprises a shaft (Schäfer - 14) extending inside the first bore (see annotated figure) of the elongate, cylindrical structure (Schäfer - 2) and aligned with the longitudinal axis (Schäfer - 12).
Re claim 4, Schäfer as modified by Lott shows the spray head assembly comprises a spring (Schäfer - Fig. 1, 3) at the second open end (Schäfer -- at 3) and operative to bias the spray head assembly to a closed position (Schäfer - col. 3, lines 43-55).
Re claim 5, Schäfer as modified by Lott shows the elongate, cylindrical structure (Schäfer - Fig. 1, 2) has a second bore (Schäfer - 5) forming the second open end (Schäfer - at 3) and larger in diameter than the first bore (see annotated figure) and aligned with the longitudinal axis (Schäfer - 12) to receive the spray head assembly (Schäfer - 14/15).
Re claim 6, Schäfer as modified by Lott shows the elongate, cylindrical structure (Schäfer - Fig. 1, 2) has a cavity (see annotated figure) that couples with both the flowpath (Schäfer - 19a) and the first open end (Schäfer - at 16).
Re claim 7, Schäfer as modified by Lott shows the elongate, cylindrical structure (Schäfer - Fig. 1, 2) has a chamfer (Schäfer - tapered portion of 16) that circumscribes the longitudinal axis (Schäfer - 12) to form an interior surface (Schäfer - 16) of the first open end (Schäfer - at 16).
Re claim 8, Schäfer as modified by Lott shows the openings (Schäfer - Fig. 1, 19) of the flow path (Schäfer - 19a) are disposed adjacent one of the engagement portions (see annotated figure).
Re claim 10, Schäfer as modified by Lott shows the engagement portions (see annotated figure) comprise an annular groove (see annotated figure).
9 is rejected under 35 U.S.C. 103 as being unpatentable over Schäfer (US Pat No 5,031,841) in view of Lott (US Pat No 5,322,222) and further in view of Burman (US Pat No 2,921,746).
Re claim 9, Schäfer as modified by Lott discloses all aspects of the claimed invention but does not teach the openings of the flow path have a cross-sectional area that is larger than the cross-sectional area of the flow path.
However, Burman shows an injector with openings (Fig. 1, 23a) with a larger cross-sectional area than the cross-sectional area of a flow path (24).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the openings of Schäfer have a larger cross-sectional area than the flowpath as taught in Burman as the change in size of the cross-sectional area from larger to smaller will result in a pressure increase thus the change in size of the cross-sectional area provides the desired flow characteristics for the fluid through the injector.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/Examiner, Art Unit 3752